Title: Sunday the 17th.
From: Adams, John Quincy
To: 


       This morning My brother Charles and myself went to the first bible to see Mr. Dana and Mr. Austin. We stay’d there a little while and then came back to Pappa’s lodgings. A little after we got there Mr. Guile and Mr. Ingraham came here for us to go to church with them but Pappa could not go. Brother Charles and I went. After service Mr. Guile and Mr. Ingraham left us and we came back to Pappa’s. Mr. Dana dined here with us. After dinner I went to take a Walk with Dana and then went back to the first bible. We stay’d there a little while and Mr. Austin got back. We then went and took a walk about the town and walked a great ways and at about 7 o clock I left Mr. Dana and Mr. Austin and came back to Pappa’s lodgings.
      